Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention.
Claim 10, dependent on claim 4, recites the limitation "the secondary and quaternary binding couple" and “the primary and tertiary binding couples”.  There is insufficient antecedent basis for “quaternary binding couple” and “tertiary binding couples” limitations in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-13 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kaell et al (WO2010066727A1 published 06/17/2010; hereinafter Kaell) in view of Poponin (US20060034729A1 published 02/16/2006) and Connolly et al (US20190285639A1 filed 10/26/2017; hereinafter Connolly).
Regarding claim 1, Kaell teaches an analyzing system comprising (a system and method for detecting the presence and/or absence of chemical or biological substances - page 1 lines 5-6): 
a fluid container (entrance to the fluidic system 51 - page 20 line 1) defining a sample chamber (entrance filter 49 - page 20 line 2), a sample being contained in the sample chamber (analyte fluid 53 is injected to the entrance filter - page 20 lines 3-4); 
a sensor (analytical device is depicted in Fig. 8a - page 19 line 34) comprising a transparent body (translucent substrate - page 19 line 35) with a reverse face and an obverse face (Fig. 8a-8b), the obverse face having a nanostructured surface (structures 17, 19 – Figs. 2a-2f), the nanostructured surface comprising a plurality of elongate nanostructures (structures 17, 19 – Figs. 2a-2f) having a respective longitudinal axis that is disposed substantially perpendicularly to the obverse face (the size of these nanostructures can be ranging between 1 nm and 1000 nm - page 12 line 32); 
an excitation and detection (Fig. 1 and Fig. 8a) apparatus comprising an excitation source (light source 1 – Fig. 1) for generating a beam of polarized radiation (emitted electromagnetic radiation is p-polarized - claim 6) and a corresponding radiation detector (a photo detector - claim 18), the sensor being coupled to the fluid container such that the nanostructured surface is exposed to the sample chamber (Fig. 8a) and to the sample located therein (analyte liquid is delivered to the functionalized nanostructures chamber inside the fluidic system - page 20 lines 4-5); and 
wherein the excitation and detection apparatus (Fig. 1 and Fig. 8a) is configured to direct a beam of incident polarized electromagnetic radiation onto the reverse face of the body at an angle (Brewster angle) that causes no or substantially no reflection of the polarized radiation from the reverse face (the angle of incidence at which light with defined polarization is transmitted without losses through the surface - page 11 lines 5-7), and 
wherein said excitation and detection apparatus being configured to direct to said detector a beam of reflected radiation (scattered light 8 – Fig. 1), said beam of reflected radiation (scattered light 8 – Fig. 1) comprising said incident radiation emerging in use from the reverse face after reflection from said nanostructured surface (reflected scattering both from biological or chemical micro- and nanoscopic entities and from metallic nano- and micro-objects is excited and detected with the same system – page 9 lines 22-28); 
wherein the nanostructures are functionalized (molecular capture agents – page 14 line 13) (molecular capture agents can be directly bound to the nanostructures - page 14 line 35).
However, Kaell does not teach Attorney Docket No: 23800-54U (P123036US00)the nanostructures being spaced apart from one another by a distance less than a wavelength of the excitation radiation to cause, in use, plasmonic oscillations in a direction that is normal to said obverse face.
Poponin teaches Attorney Docket No: 23800-54U (P123036US00)the nanostructures (a regular array of closed packed plasmon resonance particles – paragraph 47) being spaced apart from one another (plasmon resonance particles having a particle-to-particle spacing of about 20 nm of less, including direct particle-to-particle contact – paragraph 47) by a distance less than a wavelength of the excitation radiation (a regular periodic particle-to-particle spacing less than the wavelength of the laser excitation beam – paragraph 45) to cause, in use, plasmonic oscillations (surface plasmon polaritons (SPPs) 150 – Fig. 2B and paragraph 96) in a direction that is normal to said obverse face (surface plasmon polaritons 150 formed on the surface of the metal film are perpendicular to the surface – Fig. 2B). Poponin also teaches that it would be advantageous to use particle-to-particle spacing of less than the wavelength of the excitation light to narrow the bandwidth of plasmon resonance, thus improving sensitivity (paragraph 45, 90).
However, Kaell, modified by Poponin does not teach wherein the nanoentities are formed from a metallic material.
Connolly teaches a plurality of nanoentities (magnetic particles 110 – paragraph 49 and Fig. 7) contained within the sample (magnetic particle 110 includes at least one binding site for a ligand A for binding to the target molecules 86 – paragraph 49 and Figs. 8A-E) are operable to bind to at least the lateral surfaces of the nanostructures in-use (one or more nanoparticles 122 can be bound to the magnetic particle 110 – paragraph 52) (magnetic particle 110 binds the target molecule 86 and nanoparticle 122  Figs. 8A-E) and wherein the nanoentities are formed from a metallic material (magnetic particle 110 is a composite particle that has a magnetic core 112, formed of a magnetic material such as iron – paragraph 49). It would be advantageous to use magnetic particles to gain the function of pulling target molecules 86 bound to magnetic particles 110 to a functionalized surface (paragraph 53).
It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the molecular capture agents, as taught by Kaell and as modified by Poponin, with the magnetic particles, taught by Connolly, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because Kaell, Poponin, and Connolly and teach optical detection for biological molecules.
Regarding claim 2, Kaell, modified by Poponin and modify by Connolly, teaches the analyzing system of claim 1, wherein when the nanoentities are bound to both the nanostructures (nanoparticles 59 with functionalized surface such as Fab fragments 64 of antibodies – Kaell Fig. 9C and page 21 line 21) (one or more nanoparticles 122 can be bound to the magnetic particle 110 – Conolly paragraph 52) and the analyte simultaneously (magnetic particle 110 binds the target molecule 86 and nanoparticle 122 – Conolly Fig. 8E), the analyte being immobilized upon the nanostructured surface (the analyte fluid, containing target bacteria, the latter are selectively bound to the functionalized nanostructures – Kaell page 22 lines 3-4).
Regarding claim 3, Kaell, modified by Poponin and modify by Connolly, teaches the analyzing system of claim 1, wherein the nanostructured surface (structures 17, 19 – Figs. 2a-2f) comprises a plurality of spaced apart regions (Figs. 2a-2f teaches 9 regions).
Regarding claim 4, Kaell, modified by Poponin and modify by Connolly, teaches the analyzing system of claim 3, wherein at least a first region of the nanostructured surface is functionalized (surface of the substrate has nanoparticles 59 with functionalized surface such as Fab fragments 64 of antibodies – Kaell Fig. 9C, page 21 line 21 and page 14 lines 12-13) with a first member (nanoparticles 59 with functionalized surface – Kaell Fig. 9C) of a primary binding couple having an affinity for a second member of the primary binding couple which is functionalized upon at least some of the nanoentities (magnetic particle 110 capable of binding to the nanoparticle 122 – Conolly Fig. 8E).
Regarding claim 5, Kaell, modified by Poponin and modify by Connolly, teaches the analyzing system of claim 4, wherein the nanoentities (magnetic particle 110 – Connolly Fig. 8A-E) are further functionalized with a first member of a secondary binding couple (Ligand A – Connolly Fig. 8A-E) having an affinity for a second member of the secondary binding couple which comprises at least one of the analytes contained within the sample (magnetic particle 110 binds the target molecule 86 – Connolly Fig. 8A-E).
Regarding claim 6, Kaell, modified by Poponin and modify by Connolly, teaches the analyzing system of claim 5, wherein the analyte is functionalized with the second member of the secondary binding couple (magnetic particle 110 has ligand A that binds the target molecule 86 – Connolly Fig. 8A-E) (target molecule 86 inherently possess the receptor for ligand A because they bind).
Regarding claim 10, Kaell, modified by Poponin and modify by Connolly, teaches the analyzing system of claim 4, wherein at least one of: 
the binding couples comprise receptor-ligand binding couples (magnetic particle 110 has ligand A that binds the target molecule 86 – Connolly Fig. 8A-E) (target molecule 86 inherently possess the receptor for ligand A because they bind);
the first member of at least one of the primary and tertiary binding couples comprises an antibody and the second member of the primary binding couple comprises a complimentary antigen; and
the first member of at least one of the secondary and quaternary binding couple comprises an antibody and the second member comprises a complimentary antigen.
Regarding claim 11, Kaell, modified by Poponin and modify by Connolly, teaches the analyzing system of claim 1, wherein one of: the analyte comprises a pathogen and the pathogen comprises a virus, bacterium or fungus (antigens, which are present on the outer membrane of the target bacteria or virus - page 20 lines 24-25); and 
the analyte comprises extracellular secreted proteins, human biomarkers, immunoglobulin or human cells (detection of the bacteria in the human physiological fluid sample such as blood, saliva, urine, lungs fluid – page 20 lines 16-17).
Regarding claim 12, Kaell, modified by Poponin and modified by Connolly, teaches the analyzing system of claim 1, wherein the nanoentities are spherical in shape (magnetic particles 110 are spherical – Connolly paragraph 49 and Figs. 8A-E).
Regarding claim 13, Kaell, modified by Poponin and modified by Connolly, teaches the analyzing system of claim 1, wherein at least one of the nanostructures (surface of the substrate has nanoparticles 59 with functionalized surface such as Fab fragments 64 of antibodies – Kaell Fig. 9C, page 21 line 21 and page 14 lines 12-13) (plurality of functionalized nanoparticles is adsorbed on the biological and/or chemical entities – page 19 lines 21-22), nanoentities, and analyte are functionalized by being coated  with the respective binding member or members.
Regarding claim 15, Kaell, modified by Poponin and modified by Connolly, teaches the analyzing system of claim 3, wherein at least one of: 
the respective nanostructures of each region are configured to resonate when illuminated by radiation at respective different wavelengths (plurality of structures for providing localized surface plasmonic resonance when the plurality of structures are exposed to electromagnetic radiation – page 12 lines 7-9); and
the respective nanostructures of each region are configured to resonate at a respective wavelength (a plurality of structures for providing localized surface plasmonic resonance when the plurality of structures are exposed to electromagnetic radiation – page 6 lines 31-33) that corresponds to a respective wavelength of the radiation produced by said excitation source (light of only one wavelength will irradiate the nanostructures at a time – page 19 lines 13-14).
Regarding claim 16, Kaell, modified by Poponin and modified by Connolly, teaches the analyzing system of claim 15, wherein said excitation source is configured to produce radiation at more than one wavelength (Fig. 4 – capable of more than one wavelength) (in case of the white-light excitation source, a monochromator can be as well inserted between lenses 3 and 4 to select specific excitation wavelength or a sequence of excitation wavelengths – pages 9-10 lines 34-35 and line 1); and 
said nanostructured surface includes at least one of said nanostructured region for each of said wavelengths in which the respective nanostructures are configured to resonate (Fig. 4 – nine different regions capable of receiving more than one wavelength) when illuminated by the radiation at the respective wavelength (a plurality of structures for providing localized surface plasmonic resonance when the plurality of structures are exposed to electromagnetic radiation – page 6 lines 31-33).
Regarding claim 17, Kaell, modified by Poponin and modified by Connolly, teaches the analyzing system of claim 1, further comprising a microfluidic chip including a biochip (array format of the functionalized chip - page 19 lines 24).
Regarding claim 18, Kaell, modified by Poponin and modified by Connolly, teaches the analyzing system of claim 17, further comprising at least one of: 
an initial sample receiving chamber which is configured to receive the sample containing the one or more analyte (analyte fluid 53 is injected to the entrance filter 49 – page 20 lines 3-4); 
an injection chamber which contains the plurality of nanoentities (the standard pipette 54 - page 20 line 4), which is configured to inject the nanoentities into the sample (the standard pipette 54 is capable of injecting a solution with magnetic particles – page 20 lines 23-26);
 and the sample receiving chamber and injection chamber are fluidly coupled to a mixing chamber, the sample being mixed with the nanoentities (analyte liquid is delivered to the functionalized nanostructures chamber inside the fluidic system – page 20 lines 4-5) (the fluidic system is capable of holding the sample and mixing the sample with magnetic particles – page 20 lines 4-5 and 20-24).
Regarding claim 19, Kaell, modified by Poponin and modified by Connolly, teaches the analyzing system of claim 18, wherein at least one of: 8Application No: 16/270,843 Filed: February 8, 2019 Attorney Docket No: 23800-54U (P123036US00)
the mixing chamber is coupled to a separation chamber which is configured to separate the one or more analytes contained within the sample; 
the separation chamber comprises a centrifuge or filter (entrance filter 49 – Fig. 8a); 
the separation chamber is fluidically coupled to the biochip by one or more microfluidic flow channels; and 
different regions of the sensor are configured to bind with particular analytes contained within the sample. 
Claim 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kaell in view of Connolly.
Regarding claim 20, Kaell teaches a method of analyzing a sample using the analyzing system of claim 1, the method comprising: 
exposing the nanostructured surface to the sample comprising a plurality of nanoentities and an analyte (functionalizing 112 the first surface with molecular capture agents – page 17 lines 30-31); 
causing the nanoentities to bind with the nanostructures and the analyte (the plurality of functionalized nanoparticles is adsorbed on the biological and/or chemical entities – page 18 lines 21-22) (injecting a contrast agent adapted to bind to the plurality of a specific biological and/or chemical entity already bound to the molecular capture agent - page 18 lines 24-25), wherein the nanostructures are functionalized (translucent substrate with appropriately functionalized nanostructures – page 16 line 24) such that the nanoentities are operable to bind to at least the lateral surfaces of the nanostructures (plurality of functionalized nanoparticles is adsorbed on the biological and/or chemical entities – page 19 lines 21-22); 
directing a beam of incident polarized electromagnetic radiation (step of providing 140 scattered electromagnetic radiation further comprises exciting 142 localized surface plasmonic resonance – page 18 lines 9-10) onto the reverse face of the body at an angle that causes no or substantially no reflection of the polarized radiation from the reverse face (incoming light is p-polarized and is coming from the air at the backside of the translucent substrate 5, it will be transmitted through the translucent support (glass) without losses (reflections) if incident at the angle of approximately 56 deg. to the normal – page 11 lines 8-10); and 
directing to a detector (detection strategy is … by the CCD – page 18 lines 28-29) (is directed to a photodetector, such as a CCD 12 – page 10 lines 16-17) a beam of reflected radiation (a generalized method for the detection of the diffuse and/or specularly reflected scattered light – page 8 lines 33), said beam of reflected radiation comprising said incident radiation that emerges from the reverse face after reflection from said nanostructured surface (diffuse scattered light 9 and/or the specularly scattered light 8 emitted towards the backside of the translucent substrate, are the detected signals in the apparatus – page 10 lines 8-10).
However, Kaell does not teach wherein the nanoentities are formed from a metallic material.
Connolly teaches a plurality of nanoentities (magnetic particles 110 – paragraph 49 and Fig. 7) contained within the sample (magnetic particle 110A includes at least one binding site for a ligand A for binding to the target molecules 86 – paragraph 49 and Fig. 7) are operable to bind to at least the lateral surfaces of the nanostructures in-use (one or more nanoparticles 122 can be bound to the magnetic particle 110 – paragraph 52) and wherein the nanoentities are formed from a metallic material (magnetic particle 110 is a composite particle that has a magnetic core 112, formed of a magnetic material such as iron – paragraph 49). It would be advantageous to use magnetic particles to gain the function of pulling target molecules 86 bound to magnetic particles 110 to a functionalized surface (paragraph 53).
It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the molecular capture agents, as taught by Kaell, with the magnetic particles, taught by Connolly, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because Kaell, Poponin, and Connolly and teach optical detection for biological molecules.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kaell, modified by Poponin and modified by Connolly, as applied to claim 3 above, in view of Merino et al (US20180038820A1 published 02/08/2018; hereinafter Merino).
Regarding claim 14, Kaell, modified by Poponin and modified by Connolly, teaches the analyzing system of claim 3 and a plurality of regions.
However, Kaell, modified by Poponin, does no teach wherein at least one of: 
each of the plurality of regions are connected to a respective electrical terminal; and 
respective different electrical bias are applied to each of the regions by respective power supplies coupled to the electrical terminals.
Merino teaches an immunoassay microfluidic chip with a region connected to an electrical terminal (electrical contacts 7 – Fig. 1), and that an electrical bias is applied (application of an electrical potential – paragraph 54) to the regions by a power supply (a potentiostat 15 – Fig. 1) coupled to the electrical terminals. Merino (paragraph 18) also teaches that it would be advantageous to have electrical contacts and potentiostat in the microfluidic chip in order to monitor redox reactions.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the different regions, as taught by Kaell as modified by Poponin as modified by Connolly, with the electrodes and potentiostat, taught by Merino, to gain the function of monitoring redox reactions (redox reactions includes enzyme reactions for signal amplification in colorimetric assays). One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because Kaell, Poponin, Connolly, and Merino all teach detectors using nanoparticles.
Allowable Subject Matter
Claim 7-9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 7, with dependent claims 8-9, Kaell, Poponin, and Connolly and the art on record do not teach “a tertiary binding couple having an affinity for a second member of the tertiary binding couple which is coated upon some of the nanoentities” neither individually nor combined. Although Kaell teaches different types of functionalized surfaces, Kaell does not teach “a second member of the tertiary binding couple which is coated upon some of the nanoentities”. 
Response to Arguments
Applicant's arguments filed 04/27/2022 have been fully considered but they are not persuasive. 
Point 1: The applicant’s interpretation of the limitation “the nanostructures are functionalized such that a plurality of nanoentities contained within the sample are operable to bind to at least the lateral surfaces of the nanostructures in-use” as  “it is the nanoentities in the solution which are detected (e.g., as a result of the disruption of plasmonic resonances), from which it is then possible to infer the presence of biological species attached to the nanoentities” is not persuasive. 
	The examiner points out that the nanostructures and nanoentities are both functionalized to form primary binding couples (specification paragraphs 9 and 83-84). It is unclear how detecting nanoentities in the solution would infer the presence of biological species because BRI interpretation of the specification allows for nanoentities to nanostructures binding occurring without nanoentities to biological species binding. The examiner maintains that, under BRI, these separate binding events (nanoentities to nanostructures binding) and (nanoentities to biological species) can be independent events (paragraph 84).
	Furthermore, the applicant’s argument seems to rely on the assumption where nanoentities to nanostructures binding occur if and only if nanoentities to biological species binding occur. However, the specification does not reveal a causal link between these separate binding events, thus the applicant’s assumption is improper.
Point 2: Applicant’s addition arguments with respect to the rejections of the claims have been considered; but are render moot because Applicant(s) arguments are towards the amended claim language and do not apply to the current grounds of rejection. Furthermore, the prior art rejection has been modified in order to address the amended claim language.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tingchen Shi whose telephone number 571-272-2538. The examiner can normally be reached Monday, Tuesday, Thursday, Friday, 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.C.S./Examiner, Art Unit 1796               

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797